DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 9 May 2022 has been acknowledged. 
Claims 1, 7, 11,17 and 20 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 101 rejections, and 35 U.S.C. 112, (b), rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 recites claim limitation of ”wherein the external device comprises a road side device and an external vehicle having a sensing ability.” The external device is a device but it is defined to comprise a device and a vehicle. It is not clear how an external device could comprise two mutually exclusive devices in one. Clarification is required. For the purpose of the examination, the examiner construes the limitation as ”wherein the external device comprises a road side device or an external vehicle having a sensing ability.”
Claims 2 – 10 and 12 – 19 depends from claims 1 and 11. Therefore claims 2 – 10 and 12 – 19 carry same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harichandan et al. (Hereinafter Harichandan (US 2020/0079397) in view of Wang (US2018/0174446).

As per claim 1, Harichandan teaches a method for controlling autonomous driving of a vehicle realized in a portable electronic device (See at least figure 1), comprising: 
establishing a second communication connection with a driving control system of the vehicle (See at least abstract and paragraph 28; via the embodiments herein provide a system and method for controlling an operation of the components in the two/three wheeled vehicle through a smartphone. The system comprises a vehicle module, a smartphone and a cloud computing system. The vehicle module reads the vehicle parameters with a vehicle parameter reader and sensors. The read vehicle parameter are forwarded to the microprocessor for transmission to the smartphone through a transceiver using a wired or wireless network. The microprocessor sends the vehicle parameters data to the smartphone for generating the commands/events for controlling an operation of the parts/components of the vehicle through the vehicle parameter controller. The data is uploaded to a cloud computing system and analyzed using an artificial intelligence module, a machine learning module and a pattern recognition module for providing insights/predictions to the user for controlling the vehicle); 
receiving information related to a driving control of the vehicle from an external device via the firs communication connection, the information comprising at least one of perceptual information related to an environment where the vehicle is located, a path planning of the vehicle and a behavior prediction of at least one object in the environment (See at least abstract and paragraph 87 and 106; via the embodiments herein provide a system and method for controlling an operation of the components in the two/three wheeled vehicle through a smartphone. The system comprises a vehicle module, a smartphone and a cloud computing system. The vehicle module reads the vehicle parameters with a vehicle parameter reader and sensors. The read vehicle parameter are forwarded to the microprocessor for transmission to the smartphone through a transceiver using a wired or wireless network. The microprocessor sends the vehicle parameters data to the smartphone for generating the commands/events for controlling an operation of the parts/components of the vehicle through the vehicle parameter controller. The data is uploaded to a cloud computing system and analyzed using an artificial intelligence module, a machine learning module and a pattern recognition module for providing insights/predictions to the user for controlling the vehicle. The data related to the plurality of vehicle parameters and to the events/commands is also uploaded to a cloud for further processing by the smartphone. The data uploaded via the smartphone is utilized to build a driver profile and to allow a live tracking of the plurality of vehicle parameters related to the two/three wheeled vehicle. The location related data received from the smartphone is analyzed using one or more machine learning algorithms to search and identify patterns such as new routes etc. n case, the user switches on headlight/hazard light manually, then the system records and sends these incidences to the cloud computing system 106 in order to identify areas on map which have low visibility and further improve the routes corpus. In addition, the smartphone 104 uses GPS and internet to find out local weather conditions and automatically switches on hazard lights in case of a heavy rain, storm or snow fall. When multiple riders switch on their hazard lights manually or automatically, this data is crowd sourced via the cloud computing system 106 and further alerts are sent to riders approaching the same area); 
determining, based on the received information, a control instruction for a driving behavior of the vehicle (See at least abstract); and 
transmitting, via the second communication connection, the control instruction to the driving control system of the vehicle for executing the control instruction (See at least paragraph 41; via The method also comprises transferring a data related to the one or more vehicle parameters to a microprocessor that transmits the data to a paired smartphone using a transceiver. The method further comprises processing the data received from the microprocessor using the smartphone for generating and transmitting/forwarding an one or more commands/even is to the microprocessor to control various parts/components of two/three wheeled vehicle. The method still further comprises sending commands to the microprocessor and directing the vehicle parameter controller to control a plurality of parts/components in the two/three wheeled vehicle).
Harichandan teaches element of:
establishing a first communication connection with an external device of the vehicle after activating a driving control functionality of the portable electronic device (See at least abstract and paragraph 87 and 106).
does not explicitly disclose element of (bolded portion): 
establishing a first communication connection with an external device of the vehicle after activating a driving control functionality of the portable electronic device in response to entering a preset area, wherein the external device comprises a road side device and an external vehicle having a sensing ability, and the external vehicle enters the preset area.
Ansari teaches element of:
establishing a first communication connection with an external device of the vehicle after activating a driving control functionality of the portable electronic device in response to entering a preset area, wherein the external device comprises a road side device and an external vehicle having a sensing ability, and the external vehicle enters the preset area (See at least column 25 line 43 – column 26 line 2 and column 55 line 15 – 54;  FIG. 8D shows an exemplary process to determine the state of the object. For example, the state of the detected object can be related to at least one of: location, traffic lane in which the detected object is traveling, speed, acceleration, entry onto a road, exit off of a road, activation of headlights, activation of taillights, or activation of blinkers. The behavior data is based on movement data for a plurality of other objects at one or more locations. The movement data are tracked using one of: satellite imagery, roadside cameras, on-board GPS data, or sensor data acquired for other nearby vehicles. FIG. 8E shows an exemplary process to identify predict other driver/rider behavior, while FIG. 8F generates proposed response to the object's expected behavior. The system can send a driver recommendation or vehicle command to orient the vehicle includes positioning the vehicle at a predetermined distance from the detected object, the predetermined distance being based, at least in part, on the classification of the detected object. The likely behavior of the detected object can be provided as a probability of the detected object entering to one or more states. The process includes receiving updated behavior data; and wherein predicting the likely behavior of the detected object is based at least in part on the updated behavior data. The driver can be informed of the options using haptic interface or a heads-up display. The process can also share the likely behavior of the object to neighboring vehicles using vehicle-to-vehicle communication. … In one embodiment, the processor receives travel routes and sensor data from adjacent vehicles, such information is then used for preparing vehicular brakes for a detected turn or an anticipated turn from adjacent vehicles. The travel routes can be transmitted over a vehicular Wi-Fi system that sends protected information to nearby vehicles equipped with Wi-Fi or Bluetooth or ZigBee nodes. In one embodiment, a mesh-network is formed with Wi-Fi transceivers, wherein each vehicle is given a temporary ID in each vehicular block, similar to a cellular block where vehicles can join or leave the vehicular block. Once the vehicle joins a group, travel routes and sensor data is transferred among vehicles in a group. Once travel routes are shared, the processor can determine potential or desired actions from the adjacent vehicles and adjust appropriately. For example, if the car in front of the vehicle is about to make a turn, the system prepares the brakes and gently tugs the driver's seat belt to give the drive notice that the car in front is about to slow down. In another example, if the processor detects that the driver is about to make a lane change to the left based on sensor data and acceleration pedal actuation, but if the processor detects that the vehicle behind in the desired lane is also speeding up, the system can warn the driver and disengage the lane change to avoid the accident. Thus, the processor receives travel routes and sensor data from adjacent vehicles and notifying the driver of a detected turn or an anticipated turn from adjacent vehicles. The processor receives travel routes and sensor data from adjacent vehicles and optimizes group vehicular speed to improve fuel efficiency. The processor receives travel routes and sensor data from adjacent vehicles and sequences red light(s) to optimize fuel efficiency. The processor notifies the driver of driving behaviors from other drivers at a predetermined location. The processor switches turn signals and brakes using a predetermined protocol to reduce insurance premium for the driver. The processor warns the driver to avoid driving in a predetermined pattern, driving during a predetermined time, driving in a predetermined area).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify controlling a vehicle using a portable electronic device wherein the portable electronic device communicate with external device to get information of Harichandan, to include establishing a first communication connection with an external device of the vehicle to the portable electronic device in response to entering a preset area, wherein the external device comprises a road side device and an external vehicle having a sensing ability, and the external vehicle enters the preset area as taught by Ansari in order to warn the driver or avoid accident (column 55 line 35 – 40). 

As per claim 2, Harichandan teaches elements of: 
determining whether the portable electronic device has an access permission to access the driving control system of the vehicle (See at least paragraph 38); and 
in response to determining that the portable electronic device has the access permission, establishing the communication connection (See at least paragraph 38).  

As per claim 3, Harichandan teaches elements of:
acquiring first authentication information related to at least one of the vehicle and a user of the vehicle (See at least paragraph 38 and 54); 
verifying the at least one of the vehicle and the user by using the first authentication information (See at least paragraph 38 and 54); and 
determining, based on a successful verification of the at least one of the vehicle and the user, that the portable electronic device has the access permission (See at least paragraph 38 and 54).  

As per claim 4, Harichandan teaches element of: 
wherein, the first authentication information comprises at least one of: a biological characteristic of the user, a password and a user name (See at least paragraph 54).  

As per claim 5, Harichandan teaches elements of:
wherein, determining whether the portable electronic device has the access permission comprises: 
providing second authentication information related to the portable electronic device to an 24PIOE3192899USauthentication service of at least one of the vehicle and a user of the vehicle (See at least paragraph 55); 
receiving from the authentication service a verification result of the portable electronic device obtained using the second authentication information (See at least paragraph 55); and 
determining, in response to the verification result indicating a successful verification of the portable electronic device, that the portable electronic device has the access permission (See at least paragraph 55).  

As per claim 6, Harichandan teaches element of:
wherein, establishing the communication connection comprises: 
establishing the communication connection in response to determining that the vehicle is located in a preset geographic area (See at least paragraph 55).  

As per claim 7, Harichandan teaches all the elements claimed invention but does not explicitly teach elements of: 
determining whether the access permission of the portable electronic device to access the driving control system of the vehicle is cancelled; and 
in response to determining that the access permission is cancelled, stopping determining the control instruction for the driving behavior of the vehicle.  
Harichandan, however, teaches that the authentication process is done through the software installed on the mobile device. Hence, if one logs out or close the software, then the connection would be lost and it is equivalent to access permission is cancelled. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harichandan to include cancellation of access permission by logging out of the software or closing software, in order to increase security of vehicle control for autonomous vehicle.

As per claim 8, Harichandan teaches element of:
 wherein, when the received information comprises the perceptual information, determining the control instruction for the driving behavior of the vehicle comprises: 
based on the perceptual information, determining the path planning of the vehicle; and 
based on the determined path planning, generating the control instruction (See at least abstract and paragraph 87 and 106).  

As per claim 9, Harichandan teaches element of:
wherein, determining the control instruction for the driving behavior of the vehicle comprises: 
generating the control instruction based on a specified time and a specified geographic area to control the vehicle to drive to the specified geographic area at the specified time  (See at least paragraph 103).  

As per claim 10, Harichandan teaches element of:
wherein the external device comprises at least one of a sensing device in the vicinity of an area where the vehicle is driving and a sensing device integrated on another vehicle in the environment (See at least paragraph 106).

Claims 11 – 20 have same or substantially similar claim limitations as ones in claims 1 – 10. Therefore, claims 11 – 20 are rejected under same rationales as ones in claims 1 – 10.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662